                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ARTEMIZ ADKINS,                                    Case No. 19-cv-05535-HSG
                                   8                     Petitioner,                          ORDER REGARDING MOTION FOR
                                                                                              TEMPORARY RESTRAINING ORDER
                                   9              v.
                                                                                              Re: Dkt. No. 6
                                  10       GARRETT ADKINS,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is Petitioner Artemiz Adkins’ Motion for a Temporary

                                  14   Restraining Order enjoining Respondent Garrett Adkins from violating the Hague Convention on

                                  15   the Civil Aspects of International Child Abduction1 pending a preliminary injunction hearing. See

                                  16   Dkt. No. 6. Petitioner, who resides in Switzerland, seeks the return of their four-year-old

                                  17   daughter, A.F.A. See Dkt. No. 6 at 1–2; Dkt. No. 8 ¶¶ 2–4, 7, 10, 12. Petitioner alleges that

                                  18   Respondent, who resides in California, has wrongfully retained their daughter during one of

                                  19   A.F.A.’s trips to the United States to visit Respondent in July 2019. Id.

                                  20           A temporary restraining order is an “extraordinary remedy” that the court should award

                                  21   only upon a clear showing that the party is entitled to such relief. See Winter v. Natural Res. Def.

                                  22   Council, Inc., 555 U.S. 7, 20 (2008). Such an order may be issued only where the moving party

                                  23   has established: (1) a likelihood of success on the merits; (2) a likelihood of irreparable harm in

                                  24   the absence of preliminary relief; (3) the balance of equities tips in the moving party’s favor; and

                                  25   (4) that an injunction is in the public interest. See id. at 22. Additionally, as relevant to this case,

                                  26
                                  27   1
                                        See the Hague Convention on the Civil Aspects of International Child Abduction, Oct. 25, 1980,
                                  28   19 I.L.M. 1501, as implemented by the International Child Abduction Remedies Act, codified at
                                       42 U.S.C. §§ 11601, et seq.
                                   1   a court may issue a temporary restraining order without notice to the adverse party “only if . . . the

                                   2   movant’s attorney certifies in writing any efforts made to give notice and the reasons why it

                                   3   should not be required.” Fed. R. Civ. P. 65(b)(1)(B).

                                   4          On the record presented, the Court cannot conclude that the requirements of Federal Rule

                                   5   of Civil Procedure 65 are met so as to permit issuance of a temporary restraining order without

                                   6   notice to Respondent. See id. Having reviewed Petitioner’s motion and supporting documents,

                                   7   the Court finds there is nothing in the record indicating (1) that Petitioner attempted to give

                                   8   Respondent notice of the pending motion; and (2) why notice should not be required in this

                                   9   instance.

                                  10          Accordingly, Plaintiff is DIRECTED to serve the documents submitted to the Court under

                                  11   Docket Numbers 6, 7, 8, and 9 (the Motion for a Temporary Restraining Order and its supporting

                                  12   documents) and Docket Number 16 (this order) on Respondent by no later than 5:00 p.m. PST on
Northern District of California
 United States District Court




                                  13   Monday, September 9, 2019. Petitioner may serve these documents by electronic mail. Petitioner

                                  14   further SHALL contact attorney Sandra M. Acevedo – who represented Respondent in a case

                                  15   related to this matter in Sonoma County Superior Court – to determine if she will accept service of

                                  16   the temporary restraining order papers and this order. See Dkt. No. 8-5, Ex. E.

                                  17          Should Respondent oppose the relief sought by Petitioner, he SHALL file a response with

                                  18   this Court by no later than Wednesday, September 11, 2019. The Court will notify the parties

                                  19   whether a hearing will be held.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 6, 2019

                                  22                                                    ___________________________ __________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
